Appeal by the defendant from a judgment of the County Court, Westchester County (Cohen, J.), rendered July 22, 2008, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered because the County Court did not adequately advise him of all the ramifications of the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA) is unpreserved for appellate review (see CPL 470.05 [2]; People v Hussain, 309 AD2d 818, 818 [2003]) and, in any event, without merit (see People v Gravino, 14 NY3d 546, 550, 556, 559 [2010]). The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered because he was deprived of the effective assistance of counsel due to defense counsel’s alleged failure to adequately advise him of all of SORA’s ramifications is based “principally on matter dehors the record, which cannot be reviewed on direct appeal” (People v Griffith, 78 AD3d 1194, 1196 [2010]; see People v Rivera, 33 AD3d 942, 943 [2006]). Rivera, J.P., Angiolillo, Eng, Chambers and Sgroi, JJ., concur.